Citation Nr: 1045574	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  00-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus, claimed as residuals of a back injury.

2.  Entitlement to service connection for residuals of skeletal 
injury, claimed as shin splints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran and his spouse testified before the Board in 2003 via 
videoconference.  A transcript has been associated with the 
claims file.  In April 2004, the Board reopened the previously 
denied service connection claims currently at issue and remanded 
the case for further development.

In August 2006, the Board again remanded the claims for further 
development to include obtaining the Veteran's correct mailing 
address, rescheduling his VA examinations, and obtaining 
treatment records.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was afforded a hearing before a Veterans Law Judge 
(VLJ) in November 2003 and his claims were subsequently remanded 
in 2004 and 2006 for additional development.  The VLJ who 
conducted the hearing and issued the Board decisions is no longer 
employed at the Board.  The Veteran was notified of this in 
August 2010 and offered the opportunity to appear for another 
Board hearing pursuant to 38 C.F.R. § 20.707 (2010) (noting that 
a VLJ who conducts a hearing on appeal must participate in any 
decision made on that appeal).  See also 38 U.S.C.A. § 7107(c) 
(West 2002).  In October 2010, the Veteran expressed his desire 
for either a new videoconference hearing, or a new hearing before 
a traveling VLJ.  

The Board notes that the Veteran is currently incarcerated.  38 
C.F.R. § 20.700(a) (2010) provides that a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  A veteran is entitled to a hearing before 
the Board, either in person, or via videoconference in lieu of an 
in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 
C.F.R. § 20.700. VA has a statutory obligation to assist a 
veteran in the development of his claim.

Because the Veteran is incarcerated, the typical procedures for 
scheduling a hearing will likely not be adequate in this case.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
cautioned "those who adjudicate claims of incarcerated Veteran 
to be certain that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled to 
the same care and consideration given to their fellow veterans."  
Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  Therefore, all 
reasonable avenues should be explored when attempting to schedule 
the Veteran for his Board hearing.

In the event that a travel Board or Board videoconference hearing 
cannot be arranged, the Veteran should be advised of the 
alternatives provided under 38 C.F.R. § 20.700 which allow for 
the submission a written statement, an audiocassette for 
transcription or written argument in the form of a brief, or a 
motion from the Veteran's representative requesting to appear to 
present argument on the Veteran's behalf.







Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he 
specify which type of Board hearing (i.e., 
videoconference or travel Board) he desires 
in connection with his appeal. 

2.  Contact the facility in which the Veteran 
is incarcerated, or other appropriate 
authority, and determine whether arrangements 
can be made to schedule him for the type of 
Board hearing he desires on the next 
available date.  The Veteran and his 
representative must be notified in writing of 
the date, time and location of the hearing 
and must be provided with notice of all 
efforts to arrange the requested hearing.  
All efforts to contact the incarcerating 
facility and schedule the requested hearing 
must be documented in the Veteran's claims 
file.

3.  If it is determined that arrangements 
cannot be made for the Veteran to attend his 
desired Board hearing, the Veteran must be 
notified that 38 C.F.R. § 20.700 provides for 
three alternative options, including the 
submission of (1) a written statement to the 
Board in lieu of a hearing, (2) an 
audiocassette for transcription or written 
argument in the form of a brief, or (3) a 
motion from the Veteran's representative 
requesting to appear alone to personally 
present argument to the Board on the 
Veteran's behalf.  All efforts to arrange a 
hearing with the Veteran's representative 
must be documented in the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran and his 

(CONTINUED ON THE NEXT PAGE)
representative have the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West,  12 Vet. App. 369 (1999).  




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

